DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of the following claims are not shown in either the present invention and/or US 10548304 (which applicant referenced to) which must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
 	Claim 3, the limitation of “(ii) the compound curves, in relation to a centerline running from the heel to the toe of the shoe, each comprise: (a) a concave curve, curving towards the centerline, nearer the toe and, (b) a convex curve, curving away from the centerline, nearer the heel; (iii) the landing area so bounded is gently convex from left to right, allowing the shoe to rock side to side no more than five (5) degrees from horizontal when the shoe is substantially horizontal to a ground plane; (iv) a center of the concave curve of the right curve and left curve is located approximately at sixty (60) degrees and three hundred (300) degrees from the centerline, respectively, measuring clockwise starting at the toe”.
	Claim 4, all limitation as claimed, especially the convex surface comprises a convex curve, a peak line, a slope of the convex curve, a fore landing area, a rear landing area, a rocker toe area, the rocker toe area are radiused, etc. 
	Claim 5, all limitation as claimed, especially the convex surface comprises first and second convex curves, a peak line, a rocker toe area, etc.
	Claim 7, the lip. 
	Claim 9, elliptical bosses. 
	Claim 10, all limitation as claimed, especially a foam insert, plurality of components, containers of predetermined quantity. 
 	Claim 11, an equine boot, elastomeric orthotic pad, an upper section, fastening means, a bottom section comprising an elastomer sole plate and having a wall around a circumference of the sole plate, and the rest of the limitation for the equine shoe similar to the above. 
	For claim 12, at least one port and a removable and replaceable plug.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204,205,207,208,209.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: for claim 11, the limitation of “a foam insert”, “a plurality of components”, “containers”, “uncured foam mixture” lack proper antecedent basis, for these limitations are not in the specification of either the present invention and US 10548304.

Claim Objections
Claims 9-12 have been mis-numbered. The second claim 9 should be claim 10, claim 10 should be claim 11, claim 11 should be claim 12, claim 12 should be claim 13. Note that the examiner will refer to the correct numbering of claims for the rejection below. In addition, applicant is required to correct the dependency of these mis-numbered claims.
Claims 1,3 are objected to because of the following informalities:  
 	Claim 1, the limitations of “uppermost strata” and “lowermost strata”, for “strata” should be “stratum”. Part (c), the limitation of “the convex surface and uppermost stratum” should be “the convex surface and the uppermost stratum”. 
Claim 3, line 3, the limitation of “a left and right side” should be --- left and right sides---. Part (iv), the limitation of “left curve” should be ---the left curve---.
Claim 7, the limitation of “uppermost strata”, for “strata” should be “stratum”.
	Claim 11, part (1) (iii), the limitation of “a horse’s hoof” should be ---the horse’s hoof---. Part (2), the limitation of “a hoof” should be ---the hoof---. Part (2) (iii), the limitation of “uppermost stratum” should be ---the uppermost stratum---; “an equine hoof” should be ---the equine hoof---; “the uppermost strata” should be ---the uppermost stratum---; “a top and bottom rim” should be ---top and bottom rims---; “the lowermost strata” should be ---the lowermost stratum---.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, the limitation of “Shore A ninety (80)” is unclear. The limitations of “the bottom surface” and “the bottom rim” lack prior antecedent basis. 
	For claim 2, the limitation is unclear because claim 1 stated “ninety (80)”, thus, if the shore is 80, then claim 2 is correct. However, if the shore is 90, then claim 90 is unclear or at least a repeat. 
	For claim 3, the limitations of “the heel” and “the toe” lack prior antecedent basis.
	For claim 4, the limitations of “the top surface”, “the toe”, “the heel”, “the slope”, all lack prior antecedent basis. 
	For claim 5, the limitations of “the top surface”, “the toe”, “the heel”, “the rear landing area”, all lack prior antecedent basis.
	For claim 10, the limitation of “the tops of the bosses” lacks prior antecedent basis.
	For claim 11, the limitation of “the foam” lacks prior antecedent basis.
	For claim 12, the limitations of “the bottom of the boot”, “the weight”, “the acute or serious injury”, “the entire underside of a hoof”, “the bottom surface”, “the bottom rim” all lack prior antecedent basis.
	All other claims depending on one or more of the above claims are also rejected the same.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,7,11 are rejected under 35 U.S.C. 103 as being unpatentable over Smart (WO 2012100280 A1).
 	For claims 1 & 2, Smart teaches an equine shoe assembly comprising a solid member (either embodiment of figs. 7,11,13,15, which have features that are similar) that covers substantially the entire underside of a hoof, wherein the solid member has at least two strata (for discussion purposes, fig. 11 will be referred to; however, the other listed figures have the same or similar features), and wherein: 
(a) the at least two strata comprise an uppermost stratum of material (any one of refs. 64,62,60) and a lowermost stratum (56, or can be refs. 62 if ref. 64 is considered for the uppermost stratum); 
(b) the bottom surface of the solid member comprises a convex surface (at ref. 56 looking from below, the surface is the bottom surface and it is convex); 
(c) the convex surface and uppermost stratum are configured such that an equine hoof stepping down on the uppermost stratum causes at least a generally center portion of the uppermost stratum to flex upwards toward an underside of the equine hoof (because of the material used for the solid member strata which is a high resiliency flexible microcellular polyurethane foam or a gel, which is the same material as applicant’s invention; also, because of the high resiliency, the equine hoof stepping down on the foam or gel would result in the foam or gel flexing the uppermost stratum in various directions such as upwards and downwards); 
wherein, the uppermost stratum is adapted to be and is supported on the bottom rim of a conventional metal equine shoe having a top and bottom rim and a center opening and the lowermost strata adapted to fit in and fitted into the center opening of the conventional metal shoe (as shown in fig. 11).  
However, Smart is silent about the uppermost stratum of material being of at least Shore A ninety (80) and the lowermost stratum being of Shore A hardness of about forty-five to sixty-five (45-65). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the uppermost stratum of material of Smart being of at least Shore A ninety (80) and the lowermost stratum of Smart being of Shore A hardness of about forty-five to sixty-five (45-65), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of cushioning and shock absorbing the user wishes to provide for the horse and the horse’s injury level).  In re Aller, 105 USPQ 233.  	For claim 3, Smart teaches the shoe of 1, and further teaches wherein: 
(i) the convex surface comprises a landing area which is, when viewed from underneath the shoe, bounded on a left and right side by two compound curves, a left curve and a right curve, running generally from the heel to the toe (as shown in fig. 9, boundary of ref. 52 or 56); 
(ii) the compound curves, in relation to a centerline running from the heel to the toe of the shoe, each comprise: (a) a concave curve, curving towards the centerline, nearer the toe (as shown in fig. 9, in the toe area) and, (b) a convex curve, curving away from the centerline, nearer the heel (as shown in fig. 9, in the heel area); 
(iii) the landing area so bounded is gently convex from left to right (as shown in figs. 9 & 11, there are convex from left to right of the solid member); 
SR-52820Claims(vi) a minimum width between the compound curves occurs further towards the toe than a maximum width between them (as shown in fig. 9). 
However, Smart is silent about (iii) the landing area so bounded is gently convex from left to right, allowing the shoe to rock side to side no more than five (5) degrees from horizontal when the shoe is substantially horizontal to a ground plane; (iv) the center of the concave curve of the right curve and left curve is located approximately at sixty (60) degrees and three hundred (300) degrees from the centerline, respectively, measuring clockwise starting at the toe; (v) the convex surface is three-eighths (3/8) to three-quarters (3/4) of an inch thick; and SR-52820Claims(vi) a minimum width between the compound curves occurs further towards the toe than a maximum width between them, the minimum width being sixty (60) to seventy (70) percent shorter than the maximum width.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the landing area of Smart so bounded is gently convex from left to right, allowing the shoe to rock side to side no more than five (5) degrees from horizontal when the shoe is substantially horizontal to a ground plane; the center of the concave curve of the right curve and left curve of Smart be located approximately at sixty (60) degrees and three hundred (300) degrees from the centerline, respectively, measuring clockwise starting at the toe; the convex surface of Smart be three-eighths (3/8) to three-quarters (3/4) of an inch thick; and SR-52820Claimsthe minimum width between the compound curves of Smart occurs further towards the toe than a maximum width between them, the minimum width being sixty (60) to seventy (70) percent shorter than the maximum width, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of cushioning support on different sides or areas of the hoof the user wishes to provide for the horse, which also depends on the condition of the injury of the horse).  In re Aller, 105 USPQ 233.  	
For claim 7, Smart teaches the shoe of 1, and further teaches wherein the uppermost strata extends leftward and rightward past the convex surface, creating a lip (as shown in fig. 11 where refs. 60 are pointing at).
For claim 11, Smart teaches the equine shoe of 1, and further teaches a foam insert (any one of refs. 64a,64b, for both are made of a polyurethane flexible foam as stated on page 8) between the shoe and the hoof, wherein: (i) the foam insert is made from a plurality of components (polyurethane foam are made from a plurality of components): (ii) the components are provided in containers of predetermined quantity (implied because the manufacturer of the polyurethane foam has to place the polyurethane foam in some sort of container for shipment and sale): (iii) the components are not all mixed together until the foam is needed, at which time at least two of the components are mixed together to result in an uncured foam mixture (implied, for that is how the foam is made); and (iv) the uncured foam mixture cures, resulting in the foam insert, while constrained at least by the hoof and the shoe (implied, for that is how the foam is made).  
Claims 4-6,8,9 are rejected under 35 U.S.C. 103 as being unpatentable over Smart (as above) in view of Button (US 1273731 A).
For claim 4, Smart teaches the shoe of 1, and further teaches wherein: (i) the convex surface comprises a convex curve when viewed from a side of the shoe, curved out away from the top surface of the shoe, running from the toe to the heel of the shoe (as shown in figs. 9,11,14,15); (iii) the slope of the convex curve, accelerating towards the top surface of the shoe in both directions at increasing distance from the peak line towards the toe and heel of the shoe (as shown in figs. 9,11,14,15); (iv) the convex surface comprises a fore landing area (forward area of the surface shown in at least figs. 9,14) bounded towards the heel by the peak line and towards the toe by a line running from side to side across the shoe (as shown in figs. 9,11,14,15); (v) the convex surface comprises a rear landing area (rear area of the surface shown in at least figs. 9,14) bounded: (a) towards the toe by a line (imaginary line that can be drawn from the toe to heel) running from side to side and positioned forward from the heel of the shoe, and (b) towards the heel by a line (imaginary line that can be drawn from side to side) running from side to side across the shoe; (vi) rearward of the rear landing area, the convex surface curves upward towards the top surface of the shoe (as shown in figs. 9,11,14,15); and (viii) left and right sides of the fore landing area, and the rear landing area, are radiused (as shown in figs. 9,11,14,15).   
However, Smart is silent about (ii) the convex surface is three-eighths (3/8) to one (1) inch thick at a maximum thickness, the maximum thickness occurring at least at a peak line running from side to side across the shoe, the peak line positioned back from the toe of the shoe between forty (40) to sixty (60) percent of a total length of the shoe; the fore landing area positioned back from the toe of the shoe between twelve (12) and twenty-five (25) percent of the total length of the shoe; the line running from side to side and positioned forward from the heel of the shoe between fifty (50) to seventy (70) percent of the total length of the shoe; the line positioned forward from the heel of the shoe between five (5) and twenty-five (25) percent of the total length of the shoe; (vii) the convex surface comprises a rocker toe area forward of the fore landing area, the convex curve configured such that the shoe can roll forward while maintaining contact of the convex surface with a relatively flat ground surface such that the top surface is at angle of at least twenty (20) degrees relative to the ground surface before the uppermost stratum touches the ground surface; (viii) the rocker toe area are radiused.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the convex surface of Smart be three-eighths (3/8) to one (1) inch thick at a maximum thickness, the maximum thickness occurring at least at a peak line running from side to side across the shoe, the peak line positioned back from the toe of the shoe between forty (40) to sixty (60) percent of a total length of the shoe; the fore landing area of Smart be positioned back from the toe of the shoe between twelve (12) and twenty-five (25) percent of the total length of the shoe; the line running from side to side and positioned forward from the heel of the shoe between fifty (50) to seventy (70) percent of the total length of the shoe; the line positioned forward from the heel of the shoe between five (5) and twenty-five (25) percent of the total length of the shoe, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of cushioning support on different sides or areas of the hoof the user wishes to provide for the horse, which also depends on the condition of the injury of the horse).  In re Aller, 105 USPQ 233.  	
 Button teaches an equine shoe assembly comprising a convex surface (any one of refs. 4,6,8) having a rocker toe area (curved area at ref. S) forward of a fore landing area (figs. 1-2, any area that is forward), the convex curve configured such that the shoe can roll forward while maintaining contact of the convex surface with a relatively flat ground surface; (viii) the rocker toe area are radiused (as shown in figs. 4-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the convex surface of Smart with a rocker toe area as taught by Button in order to provide smooth transition upon impact of the shoe and the horse as the horse lands on the ground surface. 
Smart as modified Button is silent about the top surface is at angle of at least twenty (20) degrees relative to the ground surface before the uppermost stratum touches the ground surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the top surface of Smart as modified Button be at angle of at least twenty (20) degrees relative to the ground surface before the uppermost stratum touches the ground surface, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of cushioning transition the user wishes to have for the horse upon impact with the ground surface, which would also depend on the weight of the horse).  In re Aller, 105 USPQ 233.  	
For claim 5, Smart teaches the shoe of 1, and further teaches wherein: SR-52820Claims(i) the convex surface comprises a first convex curve when viewed from a side of the shoe, curved out away from the top surface of the shoe, and running from the toe to the heel of the shoe (as shown in figs. 9,11,14,15); (ii) the convex surface comprises a second convex curve when viewed end-on from the toe or heel of the shoe, curved out away from the top surface of the shoe, and running from side to side across the shoe (as shown in figs. 9,11,14,15, on the opposite side); (iv) rearward of the rear landing area, the convex surface curves upward towards the top surface of the shoe (as shown in figs. 9,11,14,15).
However, Smart is silent about (iii) the convex surface is one-eighth (1/8) to one-half (½) inch thick at a maximum thickness, the maximum thickness occurring at least along a peak line running from side to side across the shoe, the peak line positioned forward from the heel of the shoe between twenty-five (25) to fifty (50) percent of a total length of the shoe; (v) the convex surface comprises a rocker toe area forward of the peak line area, the first convex curve configured such that the shoe can roll forward while maintaining contact of the convex surface with a relatively flat ground surface such that the top surface is at an angle of at least ten (10) degrees relative to the ground surface before the uppermost stratum touches the ground surface.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the convex surface of Smart be one-eighth (1/8) to one-half (½) inch thick at a maximum thickness, the maximum thickness occurring at least along a peak line running from side to side across the shoe, the peak line positioned forward from the heel of the shoe between twenty-five (25) to fifty (50) percent of a total length of the shoe, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of cushioning support on different sides or areas of the hoof the user wishes to provide for the horse, which also depends on the condition of the injury of the horse).  In re Aller, 105 USPQ 233.  
Button teaches an equine shoe assembly comprising a convex surface (any one of refs. 4,6,8) having a rocker toe area (curved area at ref. S) forward of a peak line area, a first convex curve configured such that the shoe can roll forward while maintaining contact of the convex surface with a relatively flat ground surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the convex surface of Smart with a rocker toe area as taught by Button in order to provide smooth transition upon impact of the shoe and the horse as the horse lands on the ground surface.
Smart as modified Button is silent about the top surface is at an angle of at least ten (10) degrees relative to the ground surface before the uppermost stratum touches the ground surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the top surface of Smart as modified Button be at an angle of at least ten (10) degrees relative to the ground surface before the uppermost stratum touches the ground surface, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of cushioning transition the user wishes to have for the horse upon impact with the ground surface, which would also depend on the weight of the horse).  In re Aller, 105 USPQ 233.  	
For claim 6, Smart as modified Button teaches the shoe of 5, but is silent about wherein: (vii) a plurality of bosses extend outward from the convex surface of the shoe, in directions approximately normal to the convex surface at a location of a particular boss; (viii) the bosses are of a height between one-eighth (1/8) to one-quarter (1/4) of an inch; (xi) the height of the bosses permits the shoe to pivot forward on the foremost bosses, past the rocker toe area, at an angle of at least fifteen (15) degrees relative to the ground surface before the uppermost strata touches the ground surface; and (x) the height of the bosses allows the shoe to pivot side-to-side on the outtermost bosses, at an angle of at least fifteen (15) degrees relative to the ground surface before the uppermost strata touches the ground surface.  
In addition to the above, Button teaches a plurality of bosses (3) extend outward from the convex surface of the shoe, in directions approximately normal to the convex surface at a location of a particular boss (see figs. 1-2); (xi) the height of the bosses permits the shoe to pivot forward on the foremost bosses, past the rocker toe area (as shown in figs. 4-5); and (x) the height of the bosses allows the shoe to pivot side-to-side on the outtermost bosses (as shown in figs. 4-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of bosses as taught by Button on the convex surface of Smart as modified Button in order to provide traction for the horse.
However, Smart as modified by Button is silent about the bosses are of a height between one-eighth (1/8) to one-quarter (1/4) of an inch; the height of the bosses at an angle of at least fifteen (15) degrees relative to the ground surface before the uppermost strata touches the ground surface; the height of the bosses at an angle of at least fifteen (15) degrees relative to the ground surface before the uppermost strata touches the ground surface. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bosses of Smart as modified by Button be of a height between one-eighth (1/8) to one-quarter (1/4) of an inch; the height of the bosses at an angle of at least fifteen (15) degrees relative to the ground surface before the uppermost strata touches the ground surface; the height of the bosses at an angle of at least fifteen (15) degrees relative to the ground surface before the uppermost strata touches the ground surface, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of traction the user wishes to provide for the horse, which would also depend on the environment or ground condition).  In re Aller, 105 USPQ 233.  
For claim 8, Smart teaches the shoe of 1, but is silent about wherein a bottom surface of the solid member is patterned.  
Button teaches an equine shoe assembly comprising a bottom surface of a solid member is patterned (3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom surface of the solid member of Smart be patterned as taught by Button in order to provide traction for the horse. 
For claim 9, Smart as modified by Button teaches the shoe of 8, and further teaches wherein the pattern comprises generally wave-shaped grooves oriented generally side-to-side across the convex surface of the shoe (see figs. 1-2 of Button since he is relied on for the pattern; also, together as a whole, the pattern does generally have a wave-shaped appearance).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smart as modified by Button as applied to claims 1 & 8 above, and further in view of Ruetenik (US 20090032270 A1).
For claim 10, Smart as modified by Button teaches the shoe of 8, and further teaches wherein the pattern comprises (a) grooves oriented generally side-to-side across the convex surface of the shoe (as shown in figs. 1-2 of Button since he was relied on the pattern).  However, Smart as modified by Button is silent about (b) elliptical bosses configured such that the tops of the bosses form a part of the convex surface.  
Ruetenik teaches an equine shoe assembly comprising both grooves (126) oriented generally side-to-side across a surface of the shoe, and elliptical bosses (128) configured such that the tops of the bosses form a part of the surface (as shown in fig. 9).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include elliptical bosses as taught by Ruetenik on the convex surface of Smart as modified by Button in order to provide further traction for the horse. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ruetenik (US 20100095641 A1) in view of Smart (as above). 
 	For claim 12, Ruetenik teaches a method of therapy of an equine hoof comprising: 
(1) after an insult to the hoof, providing an equine boot (102) and elastomeric orthotic pad (101 or 204), wherein: (i) the boot comprises: 
(a) an upper section (102) made from flexible material (para. 0044, fabric), shaped to fit around the hoof and of a height to reach above the hoof, having fastening means (fig. 5, not numbered but can be seen as VELCRO straps) to fasten a front and a rear of the upper section together around a leg of an equine (as shown in figs. 3-4), and 
(b) a bottom section (106), comprising an elastomer sole plate (para. 0028) attached to the upper section and having a wall around a circumference of the sole plate, (ii) the elastomeric orthotic pad is disposed in the bottom of the boot (as shown in figs. 3-5), and (iii) the wall of the sole plate is of sufficient height and strength to constrain deformation of the elastomeric orthotic pad placed therein and which is compressed by the weight of a horse's hoof (as shown in figs. 3-5);
(2) once the acute or serious injury is abated, replacing the equine boot with an equine shoe (implied because the orthotic pad and boot assembly are to be worn temporary until the horse gets better and regular shoes are placed thereon)
However, Ruetenik is silent about the equine shoe comprises a solid member that covers substantially the entire underside of a hoof, wherein the solid member has at least two strata, and wherein: (i) the at least two strata comprise an uppermost stratum of material of at least Shore A eighty (80) and a lowermost stratum of Shore A hardness of about forty-five to sixty-five (45-65); (ii) the bottom surface of the solid member comprises a convex surface; SR-52820Clainis(iii) the convex surface and uppermost stratum are configured such that an equine hoof stepping down on the uppermost stratum causes at least a center portion of the uppermost stratum to flex upwards toward an underside of the equine hoof, and wherein, the uppermost strata is adapted to be and is supported on the bottom rim of a conventional metal equine shoe having a top and bottom rim and a center opening and the lowermost strata adapted to fit in and fitted into the center opening of the conventional metal shoe.  
As described in the above, Smart teaches an equine shoe comprises a solid member (either embodiment of figs. 7,11,13,15, which have features that are similar) that covers substantially the entire underside of a hoof, wherein the solid member has at least two strata (for discussion purposes, fig. 11 will be referred to; however, the other listed figures have the same or similar features), and wherein: 
(a) the at least two strata comprise an uppermost stratum of material (any one of refs. 64,62,60) and a lowermost stratum (56, or can be refs. 62 if ref. 64 is considered for the uppermost stratum); 
(b) the bottom surface of the solid member comprises a convex surface (at ref. 56 looking from below, the surface is the bottom surface and it is convex); 
(c) the convex surface and uppermost stratum are configured such that an equine hoof stepping down on the uppermost stratum causes at least a generally center portion of the uppermost stratum to flex upwards toward an underside of the equine hoof (because of the material used for the solid member strata which is a high resiliency flexible microcellular polyurethane foam or a gel, which is the same material as applicant’s invention; also, because of the high resiliency, the equine hoof stepping down on the foam or gel would result in the foam or gel flexing the uppermost stratum in various directions such as upwards and downwards); 
wherein, the uppermost stratum is adapted to be and is supported on the bottom rim of a conventional metal equine shoe having a top and bottom rim and a center opening and the lowermost strata adapted to fit in and fitted into the center opening of the conventional metal shoe (as shown in fig. 11).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ an equine shoe with the features as taught by Smart as the preferred equine shoe after the therapy of the equine hoof in the method of Ruetenik, for the equine shoe of Smart can provide better shock absorbing and cushioning for the horse than conventional metal equine shoes.
Ruetenik as modified by Smart is silent about the uppermost stratum of material being of at least Shore A ninety (80) and the lowermost stratum being of Shore A hardness of about forty-five to sixty-five (45-65).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the uppermost stratum of material of Ruetenik as modified by Smart be of at least Shore A ninety (80) and the lowermost stratum of Ruetenik as modified by Smart be of Shore A hardness of about forty-five to sixty-five (45-65), since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art (depending on the degree of cushioning and shock absorbing the user wishes to provide for the horse and the horse’s injury level).  In re Aller, 105 USPQ 233.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ruetenik as modified by Smart as applied to claim 12 above, and further in view of Kolonia (US 20050217870 A1).
For claim 13, Ruetenik as modified by Smart teaches the method of 12, but is silent about wherein at least one port is provided in the equine shoe which extends through all strata of the solid member, and a removable and replaceable plug is provided for the at least one port, and wherein the method further comprises: (3) providing therapeutic compound to the equine hoof while wearing the shoe.
	Kolonia teaches a method of therapy of an equine hoof comprising a solid member and at least one port (fig. 5 and para. 0052,0054) provided in the equine shoe which extends through the solid member, and wherein the method comprises: providing therapeutic compound (para. 0052,0054, the medicament) to the equine hoof while wearing the shoe. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one port as taught by Kolonia be provided in the equine shoe which extends through all strata of the solid member of Ruetenik as modified by Smart so as to perform the step of providing therapeutic compound to the equine hoof while wearing the shoe as taught by Kolonia in order to provide for medicament or therapeutic compound to be inject in the equine shoe for treatment to the horse. 
Ruetenik as modified by Smart and Kolonia is silent about a removable and replaceable plug is provided for the at least one port. In addition to the above, Ruetenik teaches the concept of injecting coolant into the boot at ports (see fig. 5) and the ports include removable and replaceable plugs (14,15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a removable and replaceable plug as taught by Ruetenik at the at least one port of Ruetenik as modified by Smart and Kolonia in order to provide a quick-connect fitting at the same time, plug the port so as to prevent medicament or therapeutic compound from leaking. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10548304 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. 10548304 B2 claim an equine shoe assembly comprising a solid member that covers substantially the entire underside of a hoof, wherein the solid member has at least two strata, and wherein: (a) the at least two strata comprise an uppermost stratum of material of at least Shore A ninety (80) and a lowermost stratum of Shore A hardness of about forty-five to sixty-five (45-65); (b) the bottom surface of the solid member comprises a convex surface; (c) the convex surface and uppermost stratum are configured such that an equine hoof stepping down on the uppermost stratum causes at least a generally center portion of the uppermost stratum to flex upwards toward an underside of the equine hoof; wherein, the uppermost strata is adapted to be and is supported on the bottom rim of a conventional metal equine shoe having a top and bottom rim and a center opening and the lowermost strata adapted to fit in and fitted into the center opening of the conventional metal shoe.  
 	In addition, both the current application and U.S. Patent No. 10548304 B2 claim a method of therapy of an equine hoof comprising: (1) after an insult to the hoof, providing an equine boot and elastomeric orthotic pad, wherein: (i) the boot comprises: (a) an upper section made from flexible material, shaped to fit around the hoof and of a height to reach above the hoof, having fastening means to fasten a front and a rear of the upper section together around a leg of an equine, and (b) a bottom section, comprising an elastomer sole plate attached to the upper section and having a wall around a circumference of the sole plate, (ii) the elastomeric orthotic pad is disposed in the bottom of the boot, and (iii) the wall of the sole plate is of sufficient height and strength to constrain deformation of the elastomeric orthotic pad placed therein. and which is compressed by the weight of a horse's hoof: (2) once the acute or serious injury is abated, replacing the equine boot with an equine shoe; wherein: the equine shoe comprises a solid member that covers substantially the entire underside of a hoof, wherein the solid member has at least two strata, and wherein: (i) the at least two strata comprise an uppermost stratum of material of at least Shore A eighty (80) and a lowermost stratum of Shore A hardness of about forty-five to sixty-five (45-65); (ii) the bottom surface of the solid member comprises a convex surface; 4 SR-52820Clainis(iii) the convex surface and uppermost stratum are configured such that an equine hoof stepping down on the uppermost stratum causes at least a center portion of the uppermost stratum to flex upwards toward an underside of the equine hoof, and wherein, the uppermost strata is adapted to be and is supported on the bottom rim of a conventional metal equine shoe having a top and bottom rim and a center opening and the lowermost strata adapted to fit in and fitted into the center opening of the conventional metal shoe.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643